OPINION AND ORDER

ROBERT E. JONES, District Judge:
The court has received defendant’s motion to vacate the sentence with supporting memorandum. '
The defendant’s motion is denied. This court has recently ruled that a state forfeiture that precedes a criminal prosecution does not constitute double jeopardy barring the federal criminal prosecution (see attached opinions in United States v. Martin Hobart Stanwoodi 872 F.Supp. 791 (D.Or. 1994); and United States v. Ronald Lynn Branum, 872 F.Supp. 801 (D.Or.1994)).
The defendant presents no special circumstances that would bring her under an exception to the dual sovereignty rule.